      Case: 3:20-cv-01948-JGC Doc #: 9-6 Filed: 09/08/20 1 of 16. PageID #: 773




                                   IN THE UNITED STATES DISTRICT
                                  COURT WESTERN DIVISION FOR THE
                                     NORTHERN DISTRICT OF OHIO

                                                   )
                                                   )
                                                   )
    Renz, et. al      ,                            )
                   Plaintiff                       )      CASE NO. 3:20-cv-1948
Attorneys:                                         )
Thomas Renz (Bar ID 98645)                         )
1907 W State St. #162                              )
Fremont, OH 43420

&

Robert Gargasz (Bar ID 7136)
1670 Cooper Foster Park Rd.
Lorain, OH 44053

                           -vs-                    )      JUDGE:     Honorable Judge
                                                   )      James Carr
                                                   )
                                                   )
State of Ohio, et. al                              )       EXHIBIT – Attachment H:
                                                           Open Letter Advocating for
                                                           an Anti-racist Public Health
                                                                   Response…

                   Defendant(s)                    )
                                                   )



The following has been submitted by Plaintiff’s attorney, Thomas Renz.

                                            Respectfully submitted,

                                            ___s/ Thomas Renz________________________

                                            ATTORNEY
                                            Thomas Renz
                                            Bar ID: 98645
                                            1907 W State St. #162
                                            Fremont, OH 43420
                                            Phone: 419-351-4248
            Case: 3:20-cv-01948-JGC Doc #: 9-6 Filed: 09/08/20 2 of 16. PageID #: 774
                                                    Attachment H
Open letter advocating for an anti-racist public health response to demonstrations against systemic
injustice occurring during the COVID-19 pandemic

On April 30, heavily armed and predominantly white protesters entered the State Capitol building in Lansing,
Michigan, protesting stay-home orders and calls for widespread public masking to prevent the spread of
COVID-19. Infectious disease physicians and public health officials publicly condemned these actions and
privately mourned the widening rift between leaders in science and a subset of the communities that they
serve. As of May 30, we are witnessing continuing demonstrations in response to ongoing, pervasive, and
lethal institutional racism set off by the killings of George Floyd and Breonna Taylor, among many other Black
lives taken by police. A public health response to these demonstrations is also warranted, but this message
must be wholly different from the response to white protesters resisting stay-home orders. Infectious disease
and public health narratives adjacent to demonstrations against racism must be consciously anti-racist, and
infectious disease experts must be clear and consistent in prioritizing an anti-racist message.

White supremacy is a lethal public health issue that predates and contributes to COVID-19. Black
people are twice as likely to be killed by police compared to white people, but the effects of racism are far more
pervasive. Black people suffer from dramatic health disparities in life expectancy, maternal and infant mortality,
chronic medical conditions, and outcomes from acute illnesses like myocardial infarction and sepsis. Biological
determinants are insufficient to explain these disparities. They result from long-standing systems of oppression
and bias which have subjected people of color to discrimination in the healthcare setting, decreased access to
medical care and healthy food, unsafe working conditions, mass incarceration, exposure to pollution and noise,
and the toxic effects of stress. Black people are also more likely to develop COVID-19. Black people with
COVID-19 are diagnosed later in the disease course and have a higher rate of hospitalization, mechanical
ventilation, and death. COVID-19 among Black patients is yet another lethal manifestation of white supremacy.
In addressing demonstrations against white supremacy, our first statement must be one of unwavering support
for those who would dismantle, uproot, or reform racist institutions.

Staying at home, social distancing, and public masking are effective at minimizing the spread of
COVID-19. To the extent possible, we support the application of these public health best practices during
demonstrations that call attention to the pervasive lethal force of white supremacy. However, as public health
advocates, we do not condemn these gatherings as risky for COVID-19 transmission. We support them as vital
to the national public health and to the threatened health specifically of Black people in the United States. We
can show that support by facilitating safest protesting practices without detracting from demonstrators’ ability to
gather and demand change. This should not be confused with a permissive stance on all gatherings,
particularly protests against stay-home orders. Those actions not only oppose public health interventions, but
are also rooted in white nationalism and run contrary to respect for Black lives. Protests against systemic
racism, which fosters the disproportionate burden of COVID-19 on Black communities and also
perpetuates police violence, must be supported.

Therefore, we propose the following guidance to support public health:

   ●   Support local and state governments in upholding the right to protest and allow protesters to gather.
   ●   Do not disband protests under the guise of maintaining public health for COVID-19 restrictions.



                                                                                                        407
            Case: 3:20-cv-01948-JGC Doc #: 9-6 Filed: 09/08/20 3 of 16. PageID #: 775


   ●   Advocate that protesters not be arrested or held in confined spaces, including jails or police vans, which
       are some of the highest-risk areas for COVID-19 transmission.
   ●   Oppose any use of tear gas, smoke, or other respiratory irritants, which could increase risk for COVID-
       19 by making the respiratory tract more susceptible to infection, exacerbating existing inflammation,
       and inducing coughing.
   ●   Demand that law enforcement officials also respect infection prevention recommendations by
       maintaining distance from protesters and wearing masks.
   ●   Reject messaging that face coverings are motivated by concealment and instead celebrate face
       coverings as protective of the public’s health in the context of COVID-19.
   ●   Prepare for an increased number of infections in the days following a protest. Provide increased access
       to testing and care for people in the affected communities, especially when they or their family
       members put themselves at risk by attending protests.

   ●   Support the health of protesters by encouraging the following:
          ○ Use of face coverings.
          ○ Distance of at least 6 feet between protesters, where possible.
          ○ Demonstrating consistently alongside close contacts and moving together as a group, rather
             than extensively intermingling with multiple groups.
          ○ Staying at home when sick, and using other platforms to oppose racism for high-risk individuals,
             and those unable or uncomfortable to attend in person.
          ○
   ●   Encourage allies who may wish to facilitate safe demonstrations through the following:
          ○ Providing masks, hand-washing stations, or hand sanitizer to demonstrators.
          ○ Providing eye protection, such as face shields or goggles, for protection against COVID-19 and
             chemical irritants used to disperse crowds.
          ○ Bringing wrapped, single-serving food or beverages to sustain people protesting.
          ○ Providing chalk markings or other designations to encourage appropriate distancing between
             protesters.
          ○ Supplying ropes, which can be knotted at 6-foot intervals, to allow people to march together
             while maintaining spacing.
          ○ Donating to bail funds for protesters

   ●   Listen, and prioritize the needs of Black people as expressed by Black voices.

These are strategies for harm reduction. It is our sincere hope that all participants will be able to follow these
suggestions for safer public demonstrations, assisted by allies where possible and necessary, but we
recognize that this may not always be the case. Even so, we continue to support demonstrators who are
tackling the paramount public health problem of pervasive racism. We express solidarity and gratitude toward
demonstrators who have already taken on enormous personal risk to advocate for their own health, the health
of their communities, and the public health of the United States. We pledge our services as allies who share
this goal.

This letter is signed by 1,288 public health professionals, infectious diseases professionals, and
community stakeholders.

                                                                                                        408
              Case: 3:20-cv-01948-JGC Doc #: 9-6 Filed: 09/08/20 4 of 16. PageID #: 776

Aaron Greiner                                                  Alison Roxby MD
Aaron Laviana, MD, MBA_Vanderbilt University Medical           Alison Simmons, University of Toronto
Center                                                         Alistair Brian Russell, Assistant Professor, UCSD
Aaron W Stewart, MS4 UWSOM                                     Alix Ginsberg, MPH
Abharika Sapru, WSU medical student                            Allison Agwu MD ScM (Infectious Diseases Physician, Johns
Abigail Cartus MPH, University of Pittsburgh Graduate School   Hopkins University School of Medicine, Baltimore, MD USA)
of Public Health                                               Allison Cammisa, medical student at the Frank H. Netter
Abigail Lee, MPH, The University of Iowa                       School of Medicine at Quinnipiac University
Abir Hussein, M.D Infectious Disease Fellow, University of     Alpha Shrestha, MPH student, UNC Chapel Hill
Washington                                                     Althea M. Hamilton, MD
Abraham Rice                                                   Alyssa M. Thomas, Colorado School of Public Health
Activist                                                       Alyssa Patterson, MPH
Adam Cohen                                                     Alyssa R. Letourneau, MD, MPH / Mass General Hospital and
Adam Tapley, MD, Cambridge Health Alliance, Mass.              Harvard Medical School, Boston, MA
Adam Whalen, MPH Candidate in Epidemiology at Columbia         Alyssa Valentine, Master of Public Health Colorado School of
University Mailman School of Public Health                     Public Health, August 2020 (expected)
Aditya S Khanna, PhD. The University of Chicago                Alysse Wurcel MD
Adriana Dail                                                   Amanda Carnes, Family Medicine Physician
Adriele Fugal                                                  Amanda L., MPH
Adrienne Jones - African American                              Amanda Oropeza, MD
Adrienne Shapiro, MD, PhD, Depts. of Global Health and         Amanda Santander, MPH
Medicine, University of Washington                             Amanda Sekijima, University of Washington School of
Adrienne Williams                                              Medicine
Agata Bereznicka, MPH Candidate, Boston University             Amanda Snow, Boston University School if Medicine
Agnes Graves MD                                                Amber Akemi Piatt, MPH
Aileen Navarrete, BUSPH                                        Amber Gipson, MPH, Albert Einstein College of Medicine
Akash Virupakshaiah, CHOP                                      Amber Streifel
Alaina DeKerlegand, Infectious Diseases Pharmacist             Amelia Gifford, Occupational Epidemiologist
Alan Shu, University of Washington School of Medicine          Amelia Knopf, Assistant Professor of Nursing, Indiana
Alena Markmann, University of North Carolina                   University
Alex Junker, Columbia University                               Amelia Ziegler
Alexa Pohl MD PhD                                              Amin Bemanian, MD, PhD
Alexander Lankowski, MD (University of Washington)             Amina Saqib
Alexander Tsai, Massachusetts General Hospital                 Amisha Parekh de Campos, Middlesex Hospice Homecare
Alexander Wamboldt, PhD Inside Out Youth Services Manager      Amy Baugher, MPH - Epidemiologist
of Prevention programs                                         Amy Blom
Alexandra Blair, Postdoctoral Fellow, University of Toronto    Amy Hamilton
Alexandra Phelan, Georgetown University                        Amy Pasternack MD, Cambridge Health Alliance
Alexandra Regan, Boston University School of Public Health     Ana Weil Acting Assistant Professor
Alexandria Griffin, MPH Candidate UNC Gillings School of       André Blackman, Founder/CEO Onboard Health
Global Public Health                                           Andrea Rose Molino, Epidemiologist, Johns Hopkins
Alexandria Kragie, MD                                          Bloomberg School of Public Health
Alexia Rodriguez, MPH                                          Andreina Orozco
Alexis Handal, University of Michigan                          Andrew Bossick
Alexis Kushner                                                 Andrew Dey, Public Health Student and Volunteer
Ali Khan, MD, MPP, Oak Street Health                           Andrew Finsness
Alic Shook, RN, Phd, University of Washington                  Andrew H
Alice Lee                                                      Andrew Peace, MD
Alice Murnen, BSN, RN                                          Angela Alonzo
Alice Richter Lee                                              Angela Bengtson
Alice Williams                                                 Angela Budgin University of Colorado
Alicia Burns, University of Washington School of Medicine,     Angela Song, MD/MPH candidate, Perelman School of
MS3                                                            Medicine
Alicia Callejo-Black                                           Angela Ulrich, PhD MPH Epidemiology Research Fellow,
Alicia RN, MN                                                  University of Minnesota
Alina Kung, MD MS, PGY-1 in Internal Medicine at UCLA          Angela Venegas
Alina Schnake-Mahl ScD MPH, Cityblock health                   Angela Zhou, Cornell University
Alisa Jion Kim, University of Washington medical student

                                                                                                                409
              Case: 3:20-cv-01948-JGC Doc #: 9-6 Filed: 09/08/20 5 of 16. PageID #: 777

Aniruddha Hazra, MD; Assistant Professor; University of         Assistant Professor (University of South Florida, Tampa)
Chicago                                                         Assistant professor LSUHSC
Anjali Sharma MD, MS Montefiore Medical Center, Bronx NY        Athena Hsu, University of California - San Diego School of
Anjani Kolahi, MD UC Irvine Family Medicine                     Medicine
Ann Duerr, MD, PhD, MPH                                         Aubrey Hays
Ann Kim MD San Francisco department of public health,           Audrey C Cooper
Redeemer community church                                       Aumna Iqbal
Ann-Claude Rakotoniaina, epidemiology research assistant        Austeja Subaciute
Anna Bauer, PhD, University of North Carolina at Chapel Hill    Austin Frost
Anna Bianchi - Medical Student                                  Austin O. Sweat
Anna Caudill, incoming MPH class of 2022                        Axie Acosta, UC Davis Health
Anna Chataginer                                                 Ayden Scheim, PhD, Drexel Dornsife School of Public Health
Anna Darby, MD/MPH, emergency medicine physician, LAC +         Ayesha Godil, MPH student, Columbia University Mailman
USC                                                             School of Public Health
Anna Marie Rondon, Dineh Nation, INDIGENOUS Public              Ayesha Maharaj MPH BHSc
Health Advocate                                                 Başak Çoruh, MD, University of Washington
Anna Stanley Lee                                                Beatrice Chen MD MPH, University of Pittsburgh
Anna Warren                                                     Benjamin Barrett, ScM
Anna Zulema Pollack PhD, MPH, George Mason University           Benjamin S. Avner, MD
Annabel Consilvio                                               Benjamin Snyder, MD/PhD Student, Boston University
Anne Boustead, University of Arizona                            Benjamin Todd
Anne Marie Darling, PhD                                         Benjamin W Sanders, M.D. M.S.P.H., Pediatrician, Portland,
Anne Steele                                                     Oregon
Anne Whiteside, MSN                                             Bernadette Venkataraman
Anonymous                                                       Beth Kassler, teacher
Anonymous JD                                                    Beth Linas, PhD, MHS, Infectious Disease Epidemiologist
Anthony Pho, MSN, MPH, ANP-C                                    Beth Sobba MS4 UWSOM
Antoinette Sarge, MPH, University of Washington in Seattle      Betsy Zucker, FNP, nurse practitioner
Antonia Beacham, Human                                          Betyna Berice
Anupam Somashekar, MD PGY-3 UMMC                                Bikere Ikoba, Master of Public Health student at the University
Anurag Malani, MD Ann Arbor, MI                                 of Iowa
April Kaur Randhawa PhD, Fred Hutch, Seattle WA                 Billie Henry
April Pettit, MD, MPH, Vanderbilt University Medical Center     Bioinformatics Research Fellow, University of Birmingham
April Soto MD                                                   (UK)
April Yang - Lawyer; precious Legal Fellow at USC’s Institute   Birgit Brander Rasmussen, Binghamton University-SUNY
on Inequalities in Global Health                                Black female that's tired, USAF vet
Arasi Adkins                                                    Black Public Health Researcher/Epidemiologist
Arbor Quist, UNC-Chapel Hill Epidemiology PhD Candidate         Blake Busey
Ariana Piacquadio                                               Bohan Xing
Ariana Thompson-Lastad, Postdoctoral Fellow, UC San             Bomi Framroze, Menlo Park, California
Francisco                                                       Bonnie Snyder, MS1, UWSOM
Arianne Morrison, UNC Infectious Diseases                       Bradley Dreifuss, MD FACEP, University of Arizona Colleges
Ariel Frey-Vogel, MD, MAT                                       of Medicine and Public Health; Arizona College of Emergency
Arjun Sarkar, M3, Northwestern University Feinberg School of    Physicians
Medicine                                                        Braveen Ragunanthan
Arno Uvin                                                       Bree-Ann Owens
Art Therapist                                                   Brendan Eappen, medical student, Harvard Medical School
Asa Tapley MD MSc (UW School of Medicine)                       Brendan Pulsifer, Bowdoin College
Ashford Jackson                                                 Brennah Fallon, MPH Candidate, Columbia University Mailman
Ashish D. Parikh, MD, Summit Medical Group                      School of Public Health
Ashlee Van Schyndel, MPH - University of Illinois-Chicago       Brett Jesse
Ashley Lara & BUSPH                                             Brian Boursiquot, NYP/Columbia University Medical Center
Ashley Lynes, MS4, UWSOM                                        Brian Cockman
Ashley Sand                                                     Brian P. Foran, Boston Medical Center, Boston University
Ashly Westrick PhD                                              Brian Rahmer, PhD, MS
Ashlyn Lipnicky, University of Kansas                           Brian Steely, SLP, CCC, retired educator
Ashrit Multani, UCLA Health                                     Brianna J Scott
Asmith Joseph, MPH, MA                                          Brigid Cakouros, DrPH

                                                                                                                  410
              Case: 3:20-cv-01948-JGC Doc #: 9-6 Filed: 09/08/20 6 of 16. PageID #: 778

Brinn Culver PMHNP                                               Chelsea Marcus
Brittany Bergam, UWSOM Student                                   Chelsey M. Mackenzie, BSN, RN, Birth Doula
Brittany Bishop - University of Washington                       Chemaine Leon
Brittany Catucci                                                 Cherise Rohr-Allegrini, PhD, MPH, Rohr Consulting.
Brittany Gorden, PharmD, BCPS                                    Cheryl Dietrich, MPH
Brooke Gallagher - Colorado School of Public Health              Chrissie Marshall, Gallaudet University
Brooke Spencer, Ragon Institute of Harvard, MGH, and MIT         Chrissy Chard, PhD
BUSM M3 Students                                                 Christian B. Ramers, MD, MPH
BVS, Resident                                                    Christian Testa, Statistical Analyst, Harvard School of Public
Byanqa Robinson, RN UCSF Medical Center                          Health
C. Martin Beck, RN                                               Christina Casas MD
Caitlin Williams, Gillings School of Global Public Health, UNC   Christina Chung
Chapel Hill                                                      Christina Delnero
Caitlyn Nystedt, MPH                                             Christine D
Caleb LoSchiavo, MPH - Rutgers School of Public Health           Christine Gwillim, University of Texas
Calli Dolloff                                                    Christine Johnston, MD, MPH, University of Washington
Cameron Bader                                                    Christine Kerr, MD,AAHIVS
Cameron Nutt, MD (Brigham & Women's Hospital, Boston MA)         Christopher Harding
Camille Clefton, MD                                              Christopher Lyons, Boston University School of Medicine Class
Cara Coogan                                                      of 2023
Cara E Saxon, MD (University of Colorado School of Medicine)     Christopher p. Paramedic
Cara Pennel, DrPH, MPH                                           Chrystal Okonta, MSPH, CHES
Cardiovascular Researcher                                        Cinthia Leon Lazcano, Public Health Student
Caredwen Foley, MPH Student, BU School of Public Health          Claire Ogburn
Caren Solomon, MD, MPH, Brigham and Women's Hospital             Claire Richards, PhD, RN
Carey Farquhar                                                   Claire Rothschild, PhD Candidate, University of Washington
Carly Nichols, PhD, Global Health Studies, University of Iowa,   School of Public Health
Carmen Kloer, medical student                                    Clara Martin, MPH
Carmen Yip                                                       Clare Evans, Assistant Professor, Department of Sociology,
Carmi Orenstein, MPH                                             University of Oregon
Carole Capper, retired teacher                                   Clark Santee, MD
Carolina Downie                                                  Claudia Finkelstein MD Michigan State University
Caroline M. Flessa, MPH BUSPH ‘20                                Colby Sato, Twitter
Caroline McGowan                                                 Colin Bartz-Overman, Medical Student, University of
Caroline Todd                                                    Washington School of Medicine
Casey Reynolds, RN                                               Colleen Buckley
Cassandra Trickett, Aclima Inc.                                  Colleen Kelley MD, MPH, Associate Professor of Medicine,
Catherine Bisignano MPH, University of Washington                Emory University School of Medicine
Catherine R Lucey Executive Vice Dean, UCSF School of            Corinne Wiesner, PhD Candidate UNC-Chapel Hill Gillings
Medicine                                                         SGPH
Catherine Romberger, MPH                                         Courtney De La Mater, MPH
Catherine Voluz, Student                                         Cressida Madigan
Catherine Wolff                                                  Cris Craig, retired Manager, Health information Resources,
Cecilia Culp - Health Equity Policy and Program Analyst          Kitsap Public Health
Celia Wright                                                     Crisis and Harm Reduction Specialist
Cerise Brown                                                     Crystal Childress
Cesar Lopez, MD-PhD Student at UNC Chapel Hill                   Cynthia Gay University of North Carolina at Chapel Hill
Chandana Golla, UTSW MD/MPH Student '24                          D’Aviance M. Harris — Birmingham, Al
Chang, MD                                                        Dan Vekhter, Seton Hall University School of Medicine
Charlene Saulnier FNP-BC                                         Dana Nordenstrom, MPH
Charlie Roscoe, Harvard School of Public Health                  Dana Paycao, MPH, UCLA
Charlotte Cathcart                                               Daniel Becker, Indiana University
Charlotte Marshall, MPH                                          Daniel Goldstein, Umass Amherst
Charmaine Lastimoso                                              Daniel Leung, MD, University of Utah
Che Richardson Jung, RN, BSN                                     Daniel Low
Chelsea Backer, DO                                               Daniel Winetsky, MD, Columbia University
Chelsea Jones - Senior Medical Student                           Daniela Coronado, James Madison University
Chelsea Lennox, MPH                                              Daniella Mendoza

                                                                                                                  411
              Case: 3:20-cv-01948-JGC Doc #: 9-6 Filed: 09/08/20 7 of 16. PageID #: 779

Danielle Bloch, MPH                                             Dr Miqdad Asaria, Department of Health Policy, London School
Danielle Desrosiers                                             of Economics and Political Science
Danielle Lafond, BUSM                                           Dr Nicole Christian Brathwaite, MD
Danielle McCarty RN                                             Dr Summaya Zulfiqar, EM
Danielle Rome MD, NYP-Columbia                                  Dr Swati Chavda, Resident University of Calgary
Danielle Zerr, MD, MPH UW/Seattle Children's                    Dr. Alex Moulton - Harbor UCLA
Danniel Zamora, Infectious Diseases, University of Washington   Dr. Andrea d'Aquino, Stanford
Daphne Schneider MD, Cambridge Health Alliance                  Dr. Ayesha Appa, UCSF
Darcy Rao, University of Washington                             Dr. Dodie Arnold, CEO Arnold CR
Darragh Kerr, MPH, University of Washington                     Dr. Hilary Michel MD
Daryl Nault                                                     Dr. Kate Sullenberger — Veterinarian
Dashawna Fussell-Ware, MSW, University of Pittsburgh            Dr. Katherine Muldoon
Data analyst, New York City Department of Health and Mental     Dr. Megan L. Srinivas, University of North Carolina
Hygiene                                                         Dr. Nahal Nikroo
David Charles Mallinson, University of Wisconsin-Madison        Dr. Natalie Marshall, Clinical Microbiology Fellow, PhD in
David de Gijsel, MD. Infectious Disease and Addiction           Microbiology & Immunology
Medicine.                                                       Dr. Sarah Sanders, Cambridge Health Alliance
David Joseph Koesters - unaffiliated                            Dr. Sheldon Francis, Delaware Veterans Cemetery
David M. Aronoff, MD, FIDSA, FAAM                               Duane R. Taylor
David P. Eisenman, MD MSHS, David Geffen School of              Dylan Bickers, former USAF Public Health Technician and
Medicine at UCLA, Fielding UCLA School of Public Health         Community Health NCOIC
David Swedler, PhD MPH                                          Earl Adsley
David van Duin, university of North Carolina                    Ebony Hilton MD
Dawn Fishbein, MD, MedStar Health Research Institute            Edberg Deborah
DeAnn Rice RN                                                   Edward Courchaine, PhD
Deborah Sarson                                                  Eileen Li, University of Washington School of Medicine
Debra Williams                                                  Ekene Nwoye
Deidre Alessio NP Cambridge Health Alliance                     Elana Tan MD, Tristar Horizon Medical Center
Delia Pinto Santini, Afrolatina Scientist                       Eleanor Murray, Boston University School of Public Health
Denise McCulloch, MD, MPH, Infectious Diseases Fellow,          Elena Diskin - Virginia Department of Health Epidemiologist
University of Washington                                        Elena Hernandez, MPH Candidate at UCLA Fielding School of
Dental Student                                                  Public Health
Derek Prince, UWSOM                                             Elisa Cheng, MD, Clinical Instructor, Cambridge Health
Deryn Isaac                                                     Alliance /
Devang Amin, Internal Medicine Resident                         Elisa Pasqual MD PhD (Spain/Italy)
Devin English, PhD - Rutgers School of Public Health            Elise Moore, ASTHO
Devin Perez                                                     Eliza P Shulman, DO, MPH
Dhruvi Chauhan, MPH Candidate '21, Columbia University,         Eliza Pelrine, MD
New York, NY                                                    Elizabeth Adler, MD
Diana A                                                         Elizabeth Ahlers, PsyD
Diana M. Tordoff, MPH, PhDc, University of Washington,          Elizabeth Christian, MD, Infectious Disease fellow
Department of Epidemiology                                      Elizabeth Epstein-Tracy
Diana Nguyen                                                    Elizabeth Gulleen, Research Associate Fred Hutchinson
Diana Schlotterbeck                                             Cancer Research Center
Diane Kanjilal, RN Beth Israel Deaconess Medical Center         Elizabeth Hirsch, University of Minnesota
Dimiter zlatkov                                                 Elizabeth Jacobs
Divya Prajapati, UCSD                                           Elizabeth Kamai, MSPH; Gillings School of Global Public
Divya Subramanian                                               Health, UNC Chapel Hill
Doctor                                                          Elizabeth Lalasz, RN, National Nurses United
Dominic Facciponte                                              Elizabeth Larson, MPH Candidate
Dominika Seblova, postdoctoral research fellow Columbia         Elizabeth Morris, Colorado School of Public Health
University                                                      Elizabeth Pinsky, MD, Massachusetts General Hospital
Dominique Cantave, Harvard University                           Elizabeth Traub, MPH -- Infectious Disease Epidemiologist
Dominique Heinke, Epidemiologist                                Ellen Kettler, MS4 at UC San Diego School of Medicine
Donna J. Curtis, MD, MPH, Pediatric Infectious Disease          Ellen Walker
Specialist                                                      Ellie Gladstone, JD, MPH, Public Health Institute, Oakland, CA
Dr Lee Pfaff                                                    Ellie Grossman MD MPH, Harvard Medical School /
                                                                Cambridge Health Alliance

                                                                                                                 412
              Case: 3:20-cv-01948-JGC Doc #: 9-6 Filed: 09/08/20 8 of 16. PageID #: 780

Ellie Joo                                                        Evan L. Eschliman, Johns Hopkins School of Public Health
Elspeth Fullerton, MS1, University of Washington School of       Ezza Khan, MD Hunterdon Medical Center
Medicine                                                         Faisal Tan, BUSM
Elspeth Nolen, University of Washington School of Public         Faith Price, Community Prevention Coordinator and WSU
Health                                                           Doctoral Student in Prevention Science
Elvira Aronzon                                                   Faith Williams
Emilia Hermann, MD MPH - Montefiore Primary Care and             Family medicine physician, Cambridge health alliance
Social Internal Medicine                                         Family Medicine resident, University of Nebraska Medical
Emily A Kendall MD PhD, Johns Hopkins                            Center
Emily Beaudin                                                    Fanghua Lou
Emily Begnel, MPH - University of Washington                     Fanny Gonzalez
Emily Boes, MD                                                   Farley R Cleghorn MD MPH, Palladium
Emily Ciccone, Infectious Diseases Fellow, University of North   Fatima Al Dhaheri, MD. Infectious disease fellow
Carolina at Chapel Hill                                          Fausto Gonzalez torres
Emily Deichsel, University of Maryland, Baltimore                Felipe Findley
Emily DeVoto, PhD, MSPH, epidemiologist                          Fiorella Guido, MS3, Upstate University
Emily Fleckenstein                                               Flynne Lewis, pediatrician CCHS
Emily Gemmell, MPH PhD Student, University of British            Former Probation Officer
Columbia                                                         Frances Oakes
Emily Herscher                                                   Francesca Golightly, Boston University School of Public Health
Emily Malavenda, MD (Cambridge Health Alliance)                  Frederick L. Altice, M.D., Yale University
Emily Merchant                                                   Gabriel Benavidez, PhD student in epidemiology @ The
Emily Muller, MS3                                                University of South Carolina
Emily Scott, MD/MPH, University of Colorado                      Gabriela Alcalde
Emily Sousa, PNP, MPH                                            Gabriela Velazquez
Emily Thorn, Medical Student                                     Gabriella Page-Fort
Emily Wong, MD, Africa Health Research Institute and             Gabriella Vargas, University of Virginia
Massachusetts General Hosptial                                   Gabrielle Chamoun, Medical Student
Emma Ciersk, PHE graduate                                        Gabrielle Pollack, MS1
Emma Clark, Public Health Advisor                                Gail R. Hansen, Hansen Consults
Emma Glennon, University of Cambridge                            Gallaudet University Student
Emma Kersey, Columbia University Mailman School of Public        Genevieve Boland
Health                                                           Genna Braverman
Emma Mulligan, BUSM Class of 2022                                Genya Shimkin, MPH, University of Washington Department of
Epidemiologist, Centers for Disease Control & Prevention         Family Medicine
Epidemiologist, NIH                                              George A. Alba, MD; Massachusetts General Hospital,
Epidemiologist, Regional Government, Canada                      Harvard Medical School
Eric Hausmann                                                    George Mekeel RN
Eric Rohr                                                        Gerard Coste, MD Cambridge Health Alliance
Eric Stulberg, University of Utah                                Geri Medina, MPH candidate at Boston University School of
Erica Bass, MD PGY3 Internal Medicine at UCSF                    Public Health
Erica Chavis, Clinical Specialist Pharmacist                     Ghadeer Hasan RUTGERS RWJMS
Erica Lokken, PhD - University of Washington                     Gillian Isabella Hollerich
Erin Duncan MD MPH                                               Gillian Tarr, Environmental Health Sciences, School of Public
Erin Flattery, Resident Physician, NYP-Columbia                  Health, University of Minnesota
Erin Hsu, MD, Infectious Diseases Doctor                         Ginger Johnston, Pastor
Erin J Aiello Bowles, MPH, Kaiser Permanente Washington          Glenn Stevens
Health Research Institute                                        Grace Mulholland, MSPH, University of North Carolina at
Erin James, postdoctoral associate Yale University               Chapel Hill
Erin L. Abner, PhD, MPH; Associate Professor of Epidemiology     Graham Mooney, Johns Hopkins University
at University of Kentucky                                        Gregg Gonsalves, Yale School of Public Health
Erin Mordecai, Assistant Professor, Stanford University          Gretchen Snoeyenbos Newman
Erin Philpott, DO                                                H. Hunter Handsfield, MD, Professor Emeritus, University of
Ernie-Paul Barrette, MD, Washington University                   Washington
Esther Ofei-Asamani, Mphil, MPH, School of Governance            Hailey Boudreau
Gimpa -Ghana                                                     Hailey Wyatt
Ethel Yang, MBA/MPH                                              Hala Benmoussa
Eva Stein, MD; University of Colorado School of Medicine         Haley Burdge, Upstate College of Medicine student

                                                                                                                   413
             Case: 3:20-cv-01948-JGC Doc #: 9-6 Filed: 09/08/20 9 of 16. PageID #: 781

Hamsa Subramaniam, Doctoral candidate - Department of        Jaime M.
Epidemiology, UNC-Chapel Hill                                Jake A Kleinmahon, MD
Hannah Breakstone, Alumna                                    Jamal, PhD. candidate
Hannah Godlove, NYC Hospital Public Health Advisor           James Huynh, PhD Student, UCLA Fielding School of Public
Hannah H Leslie, Harvard TH Chan School of Public Health     Health, Center for the Study of Racism, Social Justice, &
Hannah Hall                                                  Health
Hannah Lampert, MS4, University of Washington School of      James P. Lyon, Penn State University
Medicine                                                     Jamie Rausch, Ph.D., RN
Hannah Nam, Northwestern Memorial Hospital                   Jan M Risser, retired epidemiologist
Hannah Newman, MPH, CIC Manager of Epidemiology &            Janet Soeprono, MD
Infection Prevention, Lenox Hill Hospital, New York City     Janice Verley MD
Hannah VanBenschoten, PhD Candidate, Department of           Janie Ginocchio, MPA
Bioengineering, University of Washington                     Jared Baeten, University of Washington
Harita Nyalakonda                                            Jasmine Reyes
Harry Hudome                                                 Jasmine Tomita-Barber
Haya Jamali, University of Washington                        Jasnah Kholin, virologist, Hong Kong
Heather Currey, Seattle 500 Women Scientists                 Jaspal Singh Bassi, MD Candidate, UC Irvine
Heather Limper, PhD, MPH-Epidemiologist                      Jay Luthar MD - Cambridge Health Alliance (suggest providing
Heather Martinez, DVM, MPH                                   protestors with an N95 and DIY face shields)
Heather Molvik, UWSOM MS4                                    Jay White
Hee Joo Ko                                                   Jayati Sharma
Heena Patel                                                  Jayce Pangilinan, MD
Helen Cole, Universitat Autonoma de Barcelona                Jehan Budak, MD, University of Washington
Hifzah Malik, Columbia Mailman                               Jen Balkus, PhD, MPH - Assistant Professor at the University
Hilary Godwin, PhD                                           of Washington School of Public Health
Hilary M Babcock, MD, MPH; Washington University School of   Jen Merk University of Washington School of Medicine MS1
Medicine                                                     (Spokane)
Hillary Miller                                               Jenna Holmen, MD, MPH (Infectious Disease)
Holly Scheider, MPH, Public Health Advocate                  Jenna Oelschlegel, MSW (Clinical Social Worker)
Honor Bixby, McGill University                               Jennifer Chang, MD, Kaiser Permanente at Los Angeles
Ida Shum                                                     Medical Center
Ilana Schlesinger                                            Jennifer Doran
Ilyssa Moore MD                                              Jennifer Jones, PharmD
Inaya Mofiz- College of William and Mary student             Jennifer Schulte, Colorado School of Public Health
India Ornelas, University of Washington School of Public     Jennifer Scott CNM MSN Licensed Midwife NY
Health                                                       Jennifer Velloza, PhD, MPH, University of Washington
Indira Case                                                  Jennifer Weuve, Boston University School of Public Health
Infectious Disease Physician, Atlanta, GA                    Jerina Carmona, Columbia University Mailman School of
Iris S. Delgado, MPH                                         Public Health
Isabella Horning, MSN candidate                              Jessica Cataldi MD, Pediatric Infectious Diseases physician,
Ishani Patel, Gillings School of Global Public Health, UNC   Denver, CO
Chapel Hill                                                  Jessica Ho, MPH, M1 at Columbia University
Iyah Romm                                                    Jessica Long, PhD MPH, University of Washington
J TREES RITTER, DO, FIDSA                                    Jessica McMillin, NYMC SoM Medical Candidate
J.F.Gamez                                                    Jessica Mogk MPH
Jace                                                         Jessica Plante MPH, Boston University
Jacinda C Abdul-Mutakabbir PharmD, AAHIVP                    Jessica Ruff
Jacob Dexter-Meldrum                                         Jessica Ruglis, PhD, MPH, MAT, Associate Professor, McGill
Jacob McNinch, University if Washington Medical              University
Anthropology and Global Health student                       Jessica Schmitt, LCSW - University of Chicago
Jacopo Leal Pacini                                           Jessica Xiao, UCSD School of Medicine MS4
Jacqueline Benson Master of Public Health Candidate          Jill Royle, MPH, PhD
Jacqueline Hodges, MD MPH, Rising Fellow, UVA Infectious     Jillian Brelsford, RN CHA
Diseases                                                     Jim Recht, MD Cambridge Health Alliance/Harvard Medical
Jacqueline Johnson                                           School
Jacquelyn DeVries, medical student                           Jimish Mehta
Jade Baugh                                                   Joanna Schaenman, UCLA
Jade Pagkas-Bather, MD, MPH University of Chicago            Joanne Park, Student

                                                                                                             414
             Case: 3:20-cv-01948-JGC Doc #: 9-6 Filed: 09/08/20 10 of 16. PageID #: 782

Jodie Katon                                                    Karim Khan, Boston Medical Center Infectious Diseases and
Joel Blankson MD, PhD Johns Hopkins Medicine                   Addiction Medicine
John Kim MD, Cambridge Health Alliance                         Karina Calderon
John Lynch, MD, MPH University of Washington                   Karla Neugebauer PhD biochemist, Yale University
John Schneider, University of Chicago                          Karolina Maciag MD/PhD, UW Infectious Disease Fellow
John Stephen Dumler                                            Kate Gregory
Jolie LeBlanc, MD                                              Kate Kim
Jonathan Colasanti, MD, MSPH, Emory University                 Kate Liefer, Public Health Nurse
Jonathan Golob. MD PhD                                         Kate Nolt
Jonathan Malagon                                               Katharine Rifken, MS
Jonathan Seaman, MD                                            Katherine Claire Donfro
Jonathan Wu, D.O., M.P.H.                                      Katherine Greenberg, BU School of Public Health
Jordan Hoese, MD, MPH                                          Katherine LeMasters - UNC CH
Jordan Kazakov                                                 Katherine Muldoon
Jorge Rivera-Gonzalez CSU MPH candidate                        Katherine Pavilonis
Joseph C Gathe Jr MD FACP FIDSA                                Katherine Walton-Elliott
Juan Acosta, Medical Student, Upstate Medical University       Kathleen Tompkins, MD, Infectious Diseases Fellow, The
Juan C                                                         University of North Carolina
Judith Feinberg MD West Virginia University                    Kathryn Kimpel MS4
Judith Portillo                                                Kathryn Macapagal, PhD, Research Assistant Professor,
Judith Segall, MPH                                             Northwestern University Feinberg School of Medicine
Judy Lubin, PhD, MPH, President, Center for Urban and Racial   Kathryn Schoenauer, UPenn MPH student
Equity                                                         Kathryne Staudinger, ESFCOM
Julia Dettinger                                                Katia Bruxvoort, PhD MPH, Kaiser Permanente Southern
Julia Durrant, MD, OHSU                                        California
Julia Finn, Rollins school of public health                    Katie Judson, MPH Population Health Program Manager
Julia Marcus, PhD, MPH; Harvard Medical School                 Katie McCann, MSW, MPH, LCSW
Julia Morrison                                                 Katie Shea Barrett
Julia Nash, BU                                                 Katie Witkiewitz, University of New Mexico
Julia P Baker, DVM/PhD student, University of Minnesota,       Katrina Ortblad, ScD, MPH, University of Washington
College of Veterinary Medicine                                 Kavya Magham
Julia Raleigh - Medical Student, Upstate Medical University    Kayla Spence
Julia Sung, MD, assistant professor of Infectous Diseases      Kayla Williams, MS, MPH CSPH alumni
Julia Swanson (WSU Medical Student)                            Keely Dennis, MPH candidate, Mailman school of public health
Julia Velonjara, MPH; University of Washington                 Keilah A. Jacques
Juliana Jacangelo                                              Kellcey Lesmerises Boston University
Julie Baer                                                     Kelly Danckert, Boston University School of Public Health
Julie Chiu - JMU Alumna/Public Health Education Major          Student
Julie M. Petersen, MPH                                         Kelly O'Shea, MPH University of Illinois at Chicago
Julie Nguyen                                                   Kelly Storck, LCSW. Mental Health Therapist
Julie Steinbrink, MD, Duke University                          Kelsey Eccles RN
Julie Vaishampayan, MD, MPH                                    Kelsey Murphey
Justin Feldman, Assistant Professor, NYU School of Medicine    Ken Rothman
Justin O'Hea Our Revolution NJ, HPAE                           Kenan Xiao, MD University of Nebraska Medical Center
Kacey Ernst, Associate Professor and Program Director          Kerri A. Thom, MD, MS, Professor of Epidemiology and Public
Epidemiology- University of Arizona                            Health, University of Maryland
Kadedrah Parson                                                Kerry Dierberg, MD; Bellevue & NYU Hospitals, New York, NY
Kaiser Valshon, MS4, UWSOM                                     Kevin Chung, MS4, University of Washington School of
Kali Neil - Epidemiologist                                     Medicine
Kara Cicero MD MPH, Internal Medicine Resident, Rising         Kevin Downes, MD, Pediatric Infectious Diseases, Children’s
Hematology/Oncology Fellow, NYP/Columbia                       Hospital of Philadelphia
Karen Bloch, MD MPH Vanderbilt University Medical Center       Kevin Maloney MPH, Epidemiology PhD Student, Emory
Karen Chung, MS4, University of Washington School of           Rollins School of Public Health
Medicine                                                       Kevin Vu
Karen Daum                                                     Kiara Yoder
Karen Fowler DrPH UAB Dept or Pediatrics                       Kieran Todd
Karen Gruen                                                    Kim N. June, advocate
Karen MacDonell, Wayne State University                        Kimberlee Rossi

                                                                                                               415
             Case: 3:20-cv-01948-JGC Doc #: 9-6 Filed: 09/08/20 11 of 16. PageID #: 783

Kimberly Baller                                                 Lee McKoin, University of Washington School of Medicine,
Kimberly Murray RN                                              MS2
Kira Newman, MD, PhD, University of Washington                  Leigh Senderowicz, ScD MPH, University of Wisconsin-
Kiran Salman, MPH Student, Columbia University Mailman          Madison
School of Public Health                                         Leila Roumani
Kitonga Kiminyo                                                 Lein Soltan, Gillings MPH student
Kobina Amoah.                                                   Leon I. Bender MD
Koen Tieskens, PhD, Researcher Boston University School of      Leslie Frey, LCSW
Public Health                                                   Leslie New, Washington State University Vancouver
Korinna Straube M.S. Yale University                            Leslie V. Farland, University of Arizona
Kris Ronsin, GH emergency consultant                            Lexie Awiszus
Kristel Hallsson, MS3, University of Washington School of       Liana Bogran
Medicine                                                        Lianne Dillon, Public Health Institute
Kristen Pogreba-Brown PhD MPH                                   Lina Rosengren-Hovee, MD, MPH University of North Carolina
Kristin Andrejko, UC Berkeley School of Public Health           Infectious Diseases
Department of Epidemiology                                      Linda Oseso, MPH
Kristin Sommerhalter, PhD                                       Lindsay P. Carter, Pediatric Hospital Medicine, Boston, MA
Kristin Vahle, MPH                                              Lindsey J. Butler, Boston University School of Public Health
Kristin Wunder, MPH, Bannon Consulting Services                 Lindsey Kelly, PA-C, Cambridge Health Alliance
Kristine Madsen, UWSOM, MS4                                     Lindsey M. Filiatreau
Kyle Horonzy                                                    Linh Huynh
Kyle Levinger                                                   Lisa Callegari
Kylie ODonoghue                                                 Lisa Glaskin
L. Parker, BSN, RN                                              Lisa L. Abuogi, MD,MSc Associate Professor University of
Lai Wong CCRN: CPMC & UCSF                                      Colorado, Denver
Larissa Cruz, MPH                                               Lisa M. Bodnar, PhD, University of Pittsburgh
LaToya Moseley                                                  Lisa Suennen
Laura C                                                         Lisle Winston MD, NewYork-Presbyterian/Columbia
Laura Cordova                                                   Liz K, RN
Laura Jacobson, MPH OHSU-PSU School of public health            Liz Kelly, MSPH, Project Manager, UNC Chapel Hill
Laura Landrum                                                   Liza Henry, MPH/MSW Student, University of Minnesota
Laura Marks MD, PhD, Washington University in St Louis          Liza Lutzker, UC Berkeley School of Public Health
Laura Marshall, BUSM '22                                        Lizzete Alvarado, California Department of Public Health
Laura Rasmussen-Torvik, PhD MPH Northwestern University         Loraxia
Feinberg School of Medicine                                     Lori M O’Grady, MSN, RN, APN, WHNP-BC
Laura Richman Duke University                                   Lorky Libaridian, MD (Cambridge Health Alliance, MA,
Laura Titkemeyer                                                Instructor in Medicine, Harvard Med School)
Laura Vercammen, MPH, Boston University School of Public        Louis A Vontver MD MEd
Health                                                          Louisa Smith, PhD Candidate, Harvard T.H. Chan School of
Lauren A Hittner, MD. Harvard Vanguard Medical Assc             Public Health
Lauren Ciszak, MD south end community health center             Lucy Brainerd, MPH
Lauren Greenberg, MPH                                           Lucy Dong
Lauren Guerra, Columbia Mailman SPH                             Luke Johnson, UWSOM Medical Student
Lauren Lane                                                     Luke Strnad, MD / Assistant professor of Medicine, Oregon
Lauren Marcell, Medical Student at University of Washington     Health and Sciences University
Lauren McCullough                                               Lydia Hartzell, MPH
Lauren Nguyen, UWSOM MS1                                        Lynette Phillips, Associate Professor of Epidemiology, Kent
Lauren Schaeffer                                                State College of Public Health
Lauren Scott, RN                                                M.O. social worker
Lauren Zalla, Department of Epidemiology, University of North   Madeleine Harnois - Legal Aid Attorney
Carolina at Chapel Hill                                         Madeleine Kane, medical student, UCSF-UC Berkeley Joint
Laurie Pulver, MD, MPH                                          Medical Program
LaWanda Prestage                                                Madeleine Witwer-Dukes, MPH
Leah Harvey, MD, MPH. Boston Medical Center Infectious          Madeline DiLorenzo, MD
Disease                                                         Madeline Kaufman
Leah Hollander, Medical Student, BUSM                           Madeline Lewis-Epidemiology
Leah Yoke, University of Washington                             Madeline Stewart, Medical Student, Boston University School
Leanne Berge, community health plan of Washington               of Medicine

                                                                                                                416
             Case: 3:20-cv-01948-JGC Doc #: 9-6 Filed: 09/08/20 12 of 16. PageID #: 784

Madison Thompson, CSU                                            Matthew C Hall
Magdalena Cerdá, NYU Grossman School of Medicine                 Matthew Fox, Boston University
Maggie Collison, MD                                              Matthew J Kuehnert, MD
Mai Tuyet Pho, MD MPH, Section of Infectious Diseases and        Matthew Kronman, MD; University of Washington
Global Health, University of Chicago                             Matthew Stolman, Columbia University Mailman School of
Maisa Morrar, PA-C                                               Public Health
Maisha Davis                                                     Maya Adler, MPH
Malkit K. Singh MD MPA                                           Maya J. Carter, MD
Mallika Iyer, MS1, UW School of Medicine                         McMahan, public health professional
Mallory Harris, Stanford University PhD Student                  Meaghan Bransfield, BUSPH, BUSSW
Mandavi Kulkarni, M.D.                                           Medical Student
Manu Vikram Venkat MD, Columbia University                       Medical Student
Mara Abera                                                       Medical Student, UC San Diego
Mara Hansen Staples, Impact for Health                           Meditating for Black Lives
Marc Emerson, UNC-CH                                             Meera Nagarsheth
Marcia Luke-van Dijk, Avalon Housing                             Megan C. Visotski, MS, PA-C
Maren Batalden, MD MPH, Chief Quality Officer, Cambridge         Megan Davis - Boston University School of Medicine
Health Alliance, Cambridge, MA                                   Megan Gaydos, MPH, Human Impact Partners
Maret Maliniak, Emory University                                 Megan Jones
Margarita Triguero-Mas, PhD MPh; postdoctoral researcher at      Megan Jula, MPH
Barcelona Lab for Urban Environmental Justice and                Megan Lasure, MPH, Wisconsin State Laboratory of Hygiene
Sustainability (BCNUEJ), Hospital del Mar Medical Research       Megan Pospisil, University of Iowa College of Public Health
Institute (IMIM); Institute for Environmental Science and        Graduate Student
Technology - Universitat Autònoma de Barcelona (ICTA-UAB)        Megan Tusler, contingent faculty, U Chicago
Margot Hedlin, MD                                                Megha L Mehrotra, University of California, Berkeley
Mari Kitahata MD, MPH Professor University of Washington         Megha Shah, MD MPH MS
Maria G. Lozano-Diaz RN, CNM MS                                  Meghan R. Shea, MPH, Epidemiologist, Columbus Public
Maria Gomez                                                      Health, Columbus Ohio
Maria Montes Arvizu, Undergrad at University of California,      Melanie A. Fisher MD - West Virginia University
San Diego                                                        Melanie Brunt MD, MPH
Maria Pyra, University of Chicago                                Melanie Langa, Medical Student University of Washington
Maria Terra, Nurse Practitioner, Cambridge Health Alliance       School of Medicine
Marie Finkbeiner, University of Washington MS3                   Melanie Martinsen
Marie Stoner                                                     Melanie Thompson MD, AIDS Research Consortium of Atlanta,
Marielle Bugayong, Johns Hopkins Bloomberg School of Public      Principal Investigator
Health                                                           Melissa McPheeters, Vanderbilt University
Mariko Cantley                                                   Melissa Milfort
Mariko K Wong, MD Cambridge Health Alliance, Harvard             MELISSA VEGA, FHCSD
Medical School                                                   Meltem Karatepe,M.D.
Marilena Caldarusa                                               Meredith Clement, MD, Louisiana State University Health
Marin Mazeres, BUSM class of 2023                                Sciences Center, New Orleans, LA
Marisol Jimenez, Tepeyac Consultinh                              Merline Jacques
Marisol Valenzuela-Lara, MD/MPH PhD in Epidemiology              Mia Haddad, MPH Candidate at Boston University School of
student at Emory University                                      Public Health
Marissa Miller, PA-C                                             Michael Maranda, Michigan (no affiliation)
Mark A Swancutt, MD, PhD, DTM&H, Fulton County Board of          Michael Seibert, MD
Health, Atlanta                                                  Michael T. Melia, MD - Johns Hopkins
Mark ODonnell                                                    Michalina Montaño, University of Washington
Marlee Fischer, MPH                                              Michela Blain, MD, University of Washington
Marley Williams, Health Equity Manager, Public Health Alliance   Michele Andrasik PhD, Senior Staff Scientist, Vaccine and
Martha Kaufman, retired health professional                      Infectious Disease Division, Fred Hutch and University of
Martin Kuchar                                                    Washington
Marwan Haddad MD MPH                                             Michelle Brescia
Mary Burgess UAMS                                                Michelle Floris-Moore, MD, MS. Infectious Diseases physician
Mary Mathison, MS1, UWSOM Seattle campus                         and clinical investigator, UNC School of Medicine
Mary Montgomery MD, Brigham and Women’s Hospital                 Michelle Moore, AGPCNP-BC, University of Chicago Medical
Mary Noble MD, Clinical Associate Professor, University of       Center, Section of Infectious Diseases & Global Health
Washington School of Medicine

                                                                                                                 417
             Case: 3:20-cv-01948-JGC Doc #: 9-6 Filed: 09/08/20 13 of 16. PageID #: 785

Michelle R. Caunca, PhD, University of Miami Miller School of   Nicholas hansen
Medicine                                                        Nicholas Locke, MPH
Michelle R. Jacobs, Department of Sociology, Wayne State        Nicholas Van Wagoner
University                                                      Nicholas Varunok MD MSc
Michelle Rattinger                                              Nicky Tettamanti, MPH Student at Mailman School of Public
Michelle Stephens                                               Health, Columbia University
Mike Dolan Fliss, PhD Epidemiology, MPS, MSW                    Nicolas Cortes-Penfield, MD
Mike Hunt                                                       Nicole Aydt Klein, Professor of Public Health, Southern Illinois
Miko Robertson, RN                                              University Edwardsville
Milena Casamassima                                              Nicole Brescia (physician)
Mili Parikh, UCSD School of Medicine                            Nicole Iriarte, MPH candidate at the University of Virginia
Miquelle Marin                                                  Nicole Kester
Miranda Caggy                                                   Nicole Kitten, MPH Candidate, BUSPH
Mitchell Dumais, UWSOM                                          Nicole Oslance, medical student
Mitchell Lee, Rollins School of Public Health                   Nicole Roselli, MD, MBA - Bellevue Hospital NYC
Moira Palumbo                                                   Nicole Theodoropoulos, MD, UMass Memorial Medical Center
Molly Levine, 4th Year Medical Student, University of           Nicolette Slaughter
Washington                                                      Niha Mamillapalli
Molly Miller-Petrie, University of Washingyton                  Nikkiya M Fraser, MD; infectious disease specialist, Fort
Mona Rigaud, MD; MPH (Pediatric Infectious Dis)                 Wayne, IN
Monica Gandhi, Professor of Medicine, UCSF                      Nikolaos Mavrogiorgos, MD, University of North Carolina
Monica Martinez, MPH                                            Nina Nguyen
Monica Sierra, PhD. Epidemiology                                Nisha Puri-BUSPH student
Morgan Pothast                                                  Nita Bharti, Penn State University, Center for Infectious
Morgan Warren                                                   Disease Dynamics
MPH grad- Yale School of Public Health                          Nitya Dhanaraj Cooper Medical School of Rowan University
MPH, Tri-County Health Department                               Noah Segal, MPH, University of Iowa - College of Public
Mukta Baweja MD                                                 Health
N.K.                                                            Noam Harris
Nabiha Nuruzzaman, MPH (Columbia Public Health Alumni,          Noelle Brescia
Medical Student at Frank H Netter MD SOM)                       Nongnooch Poowanawittayakom
Naeha Haridasa, The George Washington University School of      Nonprofit Program Manager
Medicine and Health Sciences, Medical Student                   Northeastern Student
Najla Aljaberi. Pediatric rheumatologist.                       Nusheen Ameenuddin, MD, MOH, MPA, FAAP
Nakul Vyas, Medical Student, Boston University School of        Nyka Osteen, Public Health Practitioner
Medicine                                                        Occupational Therapist
Namita Arunkumar, BUSM                                          Ofole Mgbako, MD ID Fellow, Columbia University Medical
Namita Raghavan, VCU SOM                                        Center
Nancy Miles, MS1, UW School of Medicine                         Olivia Kates MD, Senior Fellow, Division of Allergy and
Nancy Skehan, MD                                                Infectious Diseases, University of Washington
Nancy Warren, RTI International                                 Olivia Teter
Nandita Mani, MD, Infectious Diseases Fellow, University of     Pamela Knight
Washington                                                      Pamela Koehler JD MPH
Natalie Bowman                                                  Pat Hollingsworth
Natalie Foster                                                  Patricia Morton, PhD, Wayne State University
Natalie Mourra, Kaiser Permanente Los Angeles Medical           Paul Valente, Clinical Social Work
Center                                                          Paula Strassle, PhD, UNC School of Medicine
Natasha Hongsermeier-Graves, medical student at University      Pauline Kwong Bridgeman, M.D.
of Nebraska Medical Center                                      Pedro Gullón MD, PhD - Universidad de Alcalá
Natasha Jhala, MPH (Columbia University)                        Penny Viater. Nurse Practitioner University of Chicago Medical
Natasha Kumar, MD; Northwestern University                      Center
Natasha Sanchez, MPH candidate, Boston University               Peter Chin-Hong MD UCSF
Nathalie Phillips, PA-C                                         Peter F. Bornstein, MD, MBA; St. Paul Infectious Disease
Nathaniel Matthews-Trigg, MPH - Washington Physicians for       Associates, Ltd.
Social Responsibility & Radical Public Health                   Peter Young
Nellie Landon Kassebaum, CSU MPH Student                        Phanith Touch, MS3, University of Washington School of
Nephrologist                                                    Medicine
Nicholas DesLauriers, University of Minnesota                   Pharmacist

                                                                                                                   418
             Case: 3:20-cv-01948-JGC Doc #: 9-6 Filed: 09/08/20 14 of 16. PageID #: 786

Phoebe Dembs, LMSW, SUNY Upstate                                Radhika Sharma, MPH Health Educator & NEIU Instructor
Physician                                                       Raeven Clockston
Physician assistant                                             Raj Panjabi, Assistant Professor, Harvard Medical School
Pooja Mehta MD MSHP, Cityblock Health                           Ramya Dronamraju MPH
Pooja Patel, University of Michigan SPH                         Rana Shaheen
Prachi Priyam, MD, MPH                                          Rashmi Baragi
Pranatharthi Chandrasekar                                       Ravi Kalhan, Professor of Medicine, Northwestern University,
Pranav Reddy, MD, MPA, Resident Physician, Yale School of       Feinberg School of Medicine
Medicine Department of Obstetrics and GynecologyPranav          Rebeca Huebner, MLS (ASCP), MPH
Pratik Lakhani                                                  Rebecca Miller, MPH
Premal Patel                                                    Rebecca Reece, MD, IDSA member
Price Nyland, Bowdoin College '20                               Rebecca Rogers, MD, Cambridge Health Alliance
Priest                                                          Rebecca Schulte
Prithvi Addepalli, MHA                                          Rebecca Sharar, MPH, MS4 University of Washington School
Priya Midha, MS (Clinical Epidemiology), PhD Student (Public    of Medicine
Health, Epidemiology concentration), Kent State University      Rebecca Smith, University of Illinois
Priya Raghavan, MD                                              Rebecca Spence, JD, MPH
Priyokti Rana, BUSPH                                            Rebecca Stebbins, MSPH, UNC-Chapel Hill
Psychologist                                                    Rebekah K. Puddington
Public Health Advisor - CDC                                     Rechel Geiger, medical student
Public Health Analyst                                           Regina C. Ortiz Nieves, MS (Puerto Rico Mental Health and
Public Health Expert                                            Anti-Addiction Services Administration)
Public Health Officer/ Research                                 Regina LaRocque, MD MPH, Harvard Medical School
Public Health Official, Rhode Island                            Regina Wittaker
Public Health Professional - USC                                Rena Li
Public Health Sanitarian                                        Renee Nelson
Punit Matta, BUSM                                               Renslow Sherer MD, University of Chicago
Queen Escalante, James Madison University Student               Research Assistant Professor, University of Illnois, Chicago
Qumber Ali - Medical Student                                    Research Associate
Quratulain Syed                                                 Researcher in Health Economics
Ra Amen                                                         Researcher, MPH, UCSF
Raaka Kumbhakar, PGY3 IM Resident/rising ID fellow,             Rhea Mathew, MS, MD candidate Drexel University College of
Columbia                                                        Medicine
Rachael Cohen, BS in Global Health Studies (Allegheny           Richard A. Loftus, M.D. Associate Program Director, Internal
College) MS Candidate* in Global Health (Georgetown             Medicine Residency Program, Eisenhower Health, Rancho
University)                                                     Mirage CA
Rachael Groh, MD Candidate, Netter SOM                          Richard Armenta, California State University, San Marcos,
Rachael Kfare                                                   Assistant Professor
Rachana Tank, University of Glasgow                             Richard Greendyk, MD, Columbia University Medical Center-
Rachel Bender Ignacio MD MPH, Assistant Professor of            NYP
Infectious Diseases, University of Washington                   Richard Harris
Rachel Berkowitz, DrPH, MPH - Postdoctoral Research Fellow,     Richard Rodgers
University of California, Berkeley                              Richard Winn MD, professor of medicine
Rachel Dutton, UCSD                                             Rishi Singhal
Rachel Garcia, MPH                                              Robbie Christian Infectious Diseases Pharmacist
Rachel Hathaway, MD, Harvard Medical School                     Robert Eagle, MS4, UWSOM
Rachel Ingraham                                                 Robert T. Fairman, MPH, CHES, Georgia State University
Rachel Nation, MPH                                              School of Public Health
Rachel Rinehart, University of Washington School of Medicine    Robert W Comer, MD
Rachel Scott MD/MPH                                             Roberts Bartholow, Good Samaritan Hospital Cincinnati
Rachel Silverman, PhD, ScM, Research Scientist, Virginia        Robin Nokes
Tech                                                            Ronke Akinkugbe; VCU
Rachel Tao - Mailman School of Public Health student            Rosemarie Corral
Rachel Tsong, Columbia Mailman School of Public Health          Ruby Barnard-Mayers
Rachel Viqueira, Epidemiologist and Program Evaluator           Rupali Jain
Rachel Witt, MD                                                 Russell Buhr MD, PhD; Assistant Professor of Medicine, UCLA
Radhika Dhingra, Professor, Gillings School of Public health,   Ruth Aminu
University of North Carolina at Chapel Hill

                                                                                                                419
             Case: 3:20-cv-01948-JGC Doc #: 9-6 Filed: 09/08/20 15 of 16. PageID #: 787

Ruth Wang, M.Ed., MD Candidate [MS4] at UC San Diego             Sarah Lorraine
School of Medicine                                               Sarah Ney. Educator
Ruvandhi Nathavitharana MD MPH, Harvard Medical School           Sarah Renaud
Ryan Muir - pharmacist                                           Sarah Rossi - MPH candidate at Boston University
S.A.                                                             Sarah Stein Family Medicine PA
Saba Khan                                                        Sarah Wolfarth-Davis
Sabeen Rokerya, Columbia University Mailman School of            Sasha Sommerfeldt
Public Health                                                    Scientist and Free Clinic Volunteer
Sabina Gonzalez, RN                                              Sedem Adiabu Rollins School of Public Health
Sacharitha Bowers, MD                                            Seth J. Prins PhD MPH, Assistant Professor of Epidemiology
Sade Perkins                                                     and Sociomedical Sciences
Sahit Menon - UCSD School of Medicine, Medical Student           Shaelin Nauta
Saimrunali Dadigala                                              Shahbaz Hasan, Infectious Care, Dallas
Saleena Subaiya                                                  Shahera Ranjha
Sam Packard, MPH, University of Arizona                          Shaina Coogan, MPH
Samantha Calderazzo, Medical Student                             Shamia Robinson
Samantha Cox, Medical Student, Nebraska                          Shana Geary, MPH, CPH
Samantha Hall, MPH candidate Boston University School of         Shana Kagan MPH, MN, RN, PHN
Public Health                                                    Shannon Limjuco, MPH
Samantha Lee MD, Cardiology Fellow, Icahn School of              Shannon Vance, MPH, George Washington University
Medicine at Mount Sinai                                          Shaoli Chaudhuri
Samantha Loh, MPH, Colorado School of Public Health              Sharon Wang
Samantha Moulton                                                 Sharrelle Barber, ScD MPH, Drexel University Dornsife School
Samantha Schnall                                                 of Public Health
Samara Khan, MPH student at the CUNY School of Public            Sheela Lewis
Health and Health Policy                                         Shenandoah University Student
Samsara Davalos Reyes                                            Shibani Chettri, MPH, Epidemiology PhD Student @ The Ohio
Sana Abbasi                                                      State University
Sanda Vujnic MD                                                  Shira Shafir, PhD, MPH UCLA Fielding School of Public Health
Sandra Springer, MD , Yale School of Medicine                    Shivanjali Shankaran
Santiago Neme, MD MPH, UWMC-NW Medical Director                  Shradha Biradar, MPH, Medical Student Touro University CA
Santiago Ripoll, Postdoctoral Researcher, University of Sussex   Shreela Sharma, PhD, Professor of Epidemiology, University
Saparja Nag, M1 at University of Connecticut SOM                 of Texas School of Public Health
Sara Atlas, Columbia University Mailman School of Public         Shrita Pendekanti, UC San Diego School of Medicine
Health                                                           Siobhan Callaghan MD
Sara Benham, PhD candidate, Old Dominion University              Skye Fishbein
Sara Drescher, MD                                                Sminu Bose, MD
Sara Gomez                                                       Smriti Karwa, MPH
Sara Hurtado Bares, MD                                           Social Worker
Sara Kass-Gergi, MD, NYP-Columbia Medical Center                 Sofie Pedersen
Sara Knauft, University of Washington School of Medicine         Sonia Midha
Sara Shashaani                                                   Sonya Neal -UCSD
Saraf Salim, MPH                                                 Sora Chee, Upstate Medical University
Sarah Ames, MPH candidate at Boston University School of         Spencer Septien
Public Health                                                    Stacie Smith
Sarah B. Andrea, PhD, MPH, University of Washington School       Stanford, Graduate Student, Epidemiology and Clinical
of Public Health                                                 Research
Sarah Bansen APRN                                                Stanley PA-S
Sarah Case, MS1, University of Washington                        Stephanie Mayne, PhD, MHS - CHOP
Sarah Corley, BUSPH alum                                         Stephanie Wagner, MD/MPH
Sarah Cullum                                                     Steven C. Hatch, MD, MSc, University of Massachusetts
Sarah E. Hawkins                                                 Medical School
Sarah Frank, RN                                                  Steven Pergam, MD, MPH
Sarah Gitterman, Colorado School of Public Health                Steven Ridini, Health Resources in Action
Sarah Gramm, teacher                                             Steven Rodriguez Columbia University
Sarah Jergenson, MPH candidate, University of Minnesota          Steven Rothman, MD; SUNY Upstate Medical University
Sarah Kipperman- public school teacher in Virginia               Student
Sarah Leong                                                      Suhair Bhatti, MPH

                                                                                                                 420
             Case: 3:20-cv-01948-JGC Doc #: 9-6 Filed: 09/08/20 16 of 16. PageID #: 788

Sujatha Srinivasan, PhD. Senior Staff Scientist, Vaccine and   Undergraduate Student, Milken Institute School of Public
Infectious Disease Division, Fred Hutch, Seattle               Health
Sukhmani Bal, MPH - BUSPH/MGH CCCSEW                           University professor, North Carolina
Suliman Ghafary, MPH                                           UNMC 2nd yr. Medical Student
Sumedh Mankar, physician, primary care and public health       Uzma Syed, Infectious Diseases ,South Shore Infectious
Supriya Rani Jain (Brandeis University)                        Diseases & Travel Medicine Consultants
Surabhi Nirkhe, Internal Medicine resident, UCSF               V. Morrison APRN Cambridge Health Alliance
Susan Bolick RN, retired public health nurse                   V. Ram Krishnamoorthi, MD MPH, University of Chicago,
Susan Caisse                                                   Doctors for America
Susan Watson, LCSW, MPA, MHS                                   Vaish Sridhar
Sydney Perlotto, FP/RH Policy Advocacy                         Valerie Press, physician
Sydney Pomenti, MD NYP - Columbia - New York Presbyterian      Van Park
Sylvia Coleman, MD                                             Vanessa Aden
Sylvia Czuppon                                                 Vanessa Estibeiro MD,MPH
Sylvia Kang, Yale School of Nursing                            Vanessa K Ferrel, MD MPH
Sylvia Romm                                                    Vanessa Lamers
Talia H. Swartz, MD, PhD, Icahn School of Medicine at Mount    Vanessa Torrice, BUSM
Sinai                                                          Varun Goel - UNC Chapel Hill
Tammy Wilhoite                                                 Vera Schulte, University of Washington Medical Student
Tanja Srebotnjak, PhD                                          Veronica Grycan
Tara Alpert, PhD                                               Veronica Salvas, Epidemiologist Healing Communities Study
Taxpayer & Mother of Black Sons                                Vicki Alexander, MD, MPH,Healthy Black Families , Inc
Taylor Kelley, Health District                                 Victor J. Schoenbach, PhD, emeritus associate professor
Taylor Paul                                                    Victoria Cameron, Dartmouth Board of Health
Taylor Vincent, MPH                                            Victoria Gontarz
Tejas Venkat-Ramani, MPH                                       Vidya Atluri, infectious disease fellow, UW
Tenley Brownwright, PhD, Penn State University                 Vikas Saini, M.D. President, Lown Institute
Teresa Johns                                                   Viraj Shroff-Mehta, MD
Terrel Sanders                                                 Virginia Tan, Medical Student, Netter School of Medicine
Tessa Delaney, MD Vanderbilt University Medical Center         Visiting Nurse Service of New York
Tessa Pulido                                                   Wendy Armstrong MD, Emory University
Theresa Santos, UWSOM                                          Whitney Wood, MS3, Elson S. Floyd College of Medicine
Thy Huynh                                                      Wilfredo Lopez
Tiffany Kan, RSPH                                              Will Brown
Tiffany Pomares, MPH-Epidemiologist                            Will Flanigan, UCB/UCSF graduate student
Tilton Little, Publisher, Big4Bio                              Will Patterson, Medical Student, CCLCM
Tim Carpentier                                                 William Andrew Hughes
Tim Lahey, MD, MMSc, Professor of Medicine & Director of       William C. Goedel, PhD, Assistant Professor (Research),
Ethics, University of Vermont Medical Center                   Brown University School of Public Health
Timothy Barber                                                 William F Parker, MD, MS, University of Chicago.
Timothy W Menza, MD, PhD, OHSU                                 William J Muller, MD/PhD, Northwestern University Feinberg
Tomefa Asempa, Hartford Hospital, CT                           School of Medicine
Ton Johnson                                                    Xavier Hill
Tori Cowger, MPH, Harvard School of Public Health              Xóchitl Silva
Toshali Katyal BA, UC Berkeley                                 Y. R. Usodum
Toyosi Oyelowo                                                 Yamile Molina, PhD MS MPH, Assistant Professor, Center for
Tran Huynh, medical student                                    Research on Women and Gender, Community Health
Transgender educator from northern CA                          Sciences, University of Illinois Chicago
Trey Simril, MD, University of Colorado Internal Medicine      Yasaman Zia, UW
Resident                                                       Yasmin Kamal, MD/PhD student Geisel School of Medicine
Tyler J Peck                                                   Yefim Zaltsman, PhD, Postdoctoral Scholar, UCSF
Tyler Quigley UPSTATE NEUROPHYSIOLOGY                          Yehudith Dashevsky, alumna of the University of Pennsylvania
Tyrone                                                         Yewande Dayo, Infectious Diseases Pharmacist
UC Berkeley School of Public Health                            Zachary West, MD
Uche BLACKSTOCK - Advancing Health Equity                      Zara Wright, MA, Canvas Health
Uchechi Mitchell, PhD, MSPH, University of Illinois Chicago    Zoe McLaren, University of Maryland, Baltimore County
UCSF School of Medicine



                                                                                                               421
